Opinion per Curiam. This writ of error is prosecuted to reverse a decree for separate maintenance rendered against the plaintiff in error in favor of defendant in error. The decree was rendered upon the verdict of a jury impaneled to try the case. The defendant in error has filed no brief and for that reason we could reverse the decree proforma under rule 28. We have read the abstract, however, and find from it, that the verdict of the jury is wholly unsupported by the evidence. The evidence, as it appears in the abstract, shows that the defendant in error is voluntarily and without sufficient cause living separate and apart from her husband. Decree reversed and remanded.